Case 2:20-cv-05359-SDW-LDW Document 1 Filed 04/30/20 Page 1 of 10 PageID: 1



                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY
-------------------------------------------------------X
BENJAMIN BARRON, Individually and :                       Case No. 20-CV-5359
on behalf of all others similarly situated,           :
                                                      :   COLLECTIVE ACTION
         Plaintiff,                                   :   COMPLAINT AND
                                                      :   JURY DEMAND
                  v.                                  :
                                                      :
THE PRUDENTIAL INSURANCE                              :
COMPANY OF AMERICA,                                   :
                                                      :
         Defendant.                                   :
-------------------------------------------------------X

                      PLAINTIFF’S COLLECTIVE ACTION COMPLAINT

       Plaintiff Benjamin Barron (“Plaintiff”), individually and on behalf of all others similarly

situated, by his attorneys Shavitz Law Group, P.A., alleges as follows:

                                 NATURE OF THE ACTION

       1.      This lawsuit seeks to recover overtime compensation for Plaintiff and similarly

situated individuals who have worked as Internal Wholesalers or in comparable roles with

different titles (“IWs”) and Internal Wholesalers-In-Training (“IWs-In-Training”) for THE

PRUDENTIAL INSURANCE COMPANY OF AMERICA (“Prudential” or “Defendant”)

anywhere in the United States.

       2.      Prudential is a financial wellness leader and global investment manager with

approximately $1.551 trillion of assets under management as of December 31, 2019. Through

Prudential’s subsidiaries and affiliates, we offer a wide array of financial products and services,

including life insurance, annuities, retirement-related products and services, mutual funds and

investment management.       Prudential offers these products and services to individual and

institutional customers through proprietary and third-party distribution networks.
Case 2:20-cv-05359-SDW-LDW Document 1 Filed 04/30/20 Page 2 of 10 PageID: 2



       3.      Prudential employs IWs and IWs-In-Training in the United States.

       4.      In order to minimize labor costs, Prudential requires IWs and IWs-In-Training to

regularly work overtime hours but does not pay them overtime wages for all overtime hours

worked, both during and after their one-month training program.

       5.      The primary duties of the IW and IW-In-Training positions do not vary materially

across Prudential’s locations.

       6.      Throughout the relevant period, Prudential’s policy has been to uniformly classify

IWs and IWs-In-Training as exempt from federal overtime provisions and not pay IWs and IWs-

In-Training overtime wages for all overtime hours worked.

       7.      By the conduct described herein, Defendant has violated the Fair Labor Standards

Act, 29 U.S.C. §§ 201 et seq., (“FLSA”) by failing to pay IWs and IWs-In-Training, including

Plaintiff, the overtime wages they have earned and to which they are entitled by law.

       8.      Plaintiff brings this action on behalf of himself and similarly situated current and

former employees of Defendant nationwide who elect to opt-in to this action pursuant to the FLSA

and specifically, the collective action provision of 29 U.S.C. § 216(b), to remedy violations of the

wage and hour provisions of the FLSA by Defendant that have deprived Plaintiff and others

similarly situated of their lawfully earned wages.

                                           THE PARTIES

                                               Plaintiff

       9.      Plaintiff Benjamin Barron (“Barron”) is an adult individual who is a resident of

Eden Prairie, Minnesota.




                                                 -2-
Case 2:20-cv-05359-SDW-LDW Document 1 Filed 04/30/20 Page 3 of 10 PageID: 3



        10.   Barron was employed by Defendant as an IW-In-Training from approximately

February 2019 to March 2019 in Minnesota. Barron was employed by Defendant as an IW from

approximately March 2019 to November 2019 in Minnesota.

        11.   As an IW-In-Training and an IW, Barron was paid a salary and was not paid

overtime wages for overtime hours worked. Defendant paid Barron an annual base salary of

approximately $50,000.

        12.   Pursuant to Defendant’s policy, pattern, and/or practice, Barron regularly worked

more than 40 hours in a workweek, but was not compensated for overtime hours worked.

        13.   As an IW, Barron worked between 50 and 60 hours per week. Barron was not paid

overtime wages during any workweeks for the hours he worked as an IW in excess of 40 each

week.

        14.   As an IW-In-Training, Barron worked between 50 and 55 hours per week. Barron

was not paid overtime wages during any workweeks for the hours he worked as an IW-In-Training

in excess of 40 each week.

        15.   At all times relevant hereto, Barron was a covered employee within the meaning of

the FLSA.

        16.   A written consent form for Barron is attached hereto as Exhibit A.

                                          Defendant

        17.   Prudential is a New Jersey corporation with a principal place of business at 751

Broad Street, Newark, NJ 07102.

        18.   At all relevant times, Defendant was and is an “employer” within the meaning of

the FLSA.

        19.   Throughout the relevant period, Defendant employed Plaintiff and other IWs-In-



                                              -3-
Case 2:20-cv-05359-SDW-LDW Document 1 Filed 04/30/20 Page 4 of 10 PageID: 4



Training and IWs within the meaning of the FLSA. Defendant has had substantial control over

Plaintiff’s working conditions and the unlawful policies and practices alleged herein.

        20.      At all times relevant, Defendant maintained control, oversight and direction over

Plaintiff and other IWs-In-Training and IWs, including timekeeping, payroll and other

employment practices that applied to them.

        21.      Defendant applies the same employment policies, practices, and procedures to all

IWs-In-Training and IWs.

        22.      At all times relevant, each Defendant’s annual gross volume of sales made or

business done was not less than $500,000.

                                 JURISDICTION AND VENUE

        23.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1337.

        24.      This Court also has jurisdiction over Plaintiff’s claims under the FLSA pursuant

to 29 U.S.C. § 216(b).

        25.      Venue is proper in the District of New Jersey pursuant to 28 U.S.C. § 1391(b)(1)

because Defendant is a resident of the State of New Jersey and has its principal place business in

this District.

                            COMMON FACTUAL ALLEGATIONS

        26.      Throughout their employment with Defendant, Plaintiff and other IWs-In-

Training and IWs regularly worked in excess of 40 hours per week.

        27.      Defendant was aware that Plaintiff and other IWs-In-Training and IWs worked

more than 40 hours per workweek, yet Defendant failed to pay them overtime compensation for

any of the hours worked over 40 in a workweek.



                                                -4-
Case 2:20-cv-05359-SDW-LDW Document 1 Filed 04/30/20 Page 5 of 10 PageID: 5



       28.     The primary duties of Plaintiff and other IWs-In-Training and IWs were non-

exempt in nature.

       29.     IWs-In-Training learn Defendant’s products and services, study training

materials, and complete assignments.

       30.     If IWs-In-Training do not timely complete their training requirements and pass

quizzes within the time allotted by Defendant, they are subject to adverse employment action up

to and including termination.

       31.     After passing their training program, IWs-In-Training become IWs. According to

Defendant’s job description, “the primary role of the Internal Wholesaler is to drive sales and

develop relationships with financial professionals’ management accounts.”

       32.     IWs do not provide investment advice. Rather, IWs typically receive requests

from financial professionals to provide rates on life insurance products.       IWs enter the

information into a system called WinFlex which would provide the rate proposals from the

respective life insurance providers. IWs then provide that rate and policy information to the

financial professionals.

       33.     IWs had to follow Defendant’s policies and procedures or face discipline or

termination, stripping them of the necessary discretion and independent judgment to be an

exempt employee.

       34.     During the relevant period, Defendant uniformly classified IWs-In-Training and

IWs as exempt from federal overtime pay requirements.

       35.     All of the work that Plaintiff and other IWs-In-Training and IWs performed was

assigned by Defendant and/or Defendant has been aware of all of the work that Plaintiff and

other IWs-In-Training and IWs performed.



                                             -5-
Case 2:20-cv-05359-SDW-LDW Document 1 Filed 04/30/20 Page 6 of 10 PageID: 6



        36.     Upon information and belief, Defendant’s unlawful conduct has been pursuant to

a corporate policy or practice of minimizing labor costs by violating the FLSA.

        37.     Defendant was aware, or should have been aware, that federal wage and hour

laws required it to pay Plaintiff and other IWs-In-Training and IWs overtime compensation for

hours worked in excess of 40 per week.

        38.     Defendant was aware, or should have been aware, that Plaintiff’s and other IWs-

In-Training and IWs’ primary duties do not fall within any overtime exemption under the FLSA.

        39.     Defendant ignored the United States Department of Labor’s regulation (29 C.F.R.

§ 541.705) which states that exemptions to the FLSA’s overtime pay requirements do not apply

to employees in training, like IWs-In-Training.

        40.     Defendant’s failure to pay Plaintiff and other IWs-In-Training and IWs overtime

wages was willful. Defendant’s unlawful conduct has been widespread, repeated, and consistent.

                      COLLECTIVE-WIDE FACTUAL ALLEGATIONS

        41.     Plaintiff brings the First Cause of Action, pursuant to the FLSA, 29 U.S.C. §

216(b), on behalf of himself and all similarly situated persons who work or have worked for

Defendant as IWs-In-Training and/or IWs in the United States, on or after April 30, 2017, who

elect to opt-in to this action (the “FLSA Collective”).

        42.     All of the work that Plaintiff and the FLSA Collective have performed has been

assigned by Defendant, and/or Defendant has been aware of all of the work that Plaintiff and the

FLSA Collective have performed.

        43.     As part of its regular business practice, Defendant has intentionally, willfully, and

repeatedly engaged in a pattern, practice, and/or policy of violating the FLSA with respect to

Plaintiff and the FLSA Collective. This policy and pattern or practice includes, but is not limited to:



                                                 -6-
Case 2:20-cv-05359-SDW-LDW Document 1 Filed 04/30/20 Page 7 of 10 PageID: 7



              a.     willfully failing to pay Plaintiff and the members of the FLSA Collective
                     overtime wages for hours that they worked in excess of 40 hours per
                     workweek; and

              b.     willfully misclassifying Plaintiff and the members of the FLSA Collective
                     as exempt from the protections of the FLSA.

       44.    Defendant is aware or should have been aware that federal law required it to pay

employees performing non-exempt duties, including Plaintiff and members of the FLSA

Collective, an overtime premium for hours worked in excess of 40 per workweek.

       45.    Plaintiff and the FLSA Collective all perform or performed the same or similar

primary duties.

       46.    Defendant’s unlawful conduct has been widespread, repeated, and consistent.

                               FIRST CAUSE OF ACTION
                        Fair Labor Standards Act – Overtime Wages
                      (On behalf of Plaintiff and the FLSA Collective)

       47.    Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

       48.    Defendant has engaged in a widespread pattern and practice of violating the

FLSA, as described in this Collective Action Complaint.

       49.    Plaintiff has consented in writing to be parties to this action, pursuant to 29 U.S.C.

§ 216(b).

       50.    At all relevant times, Plaintiff and other similarly situated current and former

employees were engaged in commerce and/or the production of goods for commerce within the

meaning of 29 U.S.C. §§ 206(a) and 207(a).

       51.    The overtime wage provisions set forth in §§ 201 et seq. of the FLSA apply to

Defendant.




                                              -7-
Case 2:20-cv-05359-SDW-LDW Document 1 Filed 04/30/20 Page 8 of 10 PageID: 8



       52.     Each Defendant is an employer engaged in commerce and/or the production of

goods for commerce within the meaning of 29 U.S.C. §§ 206(a) and 207(a).

       53.     At all relevant times, Plaintiff and other similarly persons are, or were, employees

within the meaning of 29 U.S.C. §§ 203(e) and 207(a).

       54.     Defendant failed to pay Plaintiff and other similarly situated current and former

employees the overtime wages to which they were entitled under the FLSA.

       55.     Defendant’s violations of the FLSA, as described in this Collective Action

Complaint, have been willful and intentional. Defendant failed to make a good faith effort to

comply with the FLSA with respect to their compensation of Plaintiff and other similarly situated

current and former employees.

       56.     Because Defendant’s violations of the FLSA have been willful, a three-year

statute of limitations applies to the First Cause of Action, pursuant to 29 U.S.C. § 255.

       57.     As a result of Defendant’s willful violations of the FLSA, Plaintiff and all other

similarly situated employees have suffered damages by being denied overtime wages in

accordance with 29 U.S.C. §§ 201 et seq.

       58.     As a result of the unlawful acts of Defendant, Plaintiff and other similarly situated

current and former employees have been deprived of overtime compensation and other wages in

amounts to be determined at trial, and are entitled to recovery of such amounts, liquidated

damages, prejudgment interest, attorneys’ fees, costs and other compensation pursuant to 29

U.S.C. § 216(b).




                                                -8-
Case 2:20-cv-05359-SDW-LDW Document 1 Filed 04/30/20 Page 9 of 10 PageID: 9



                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of all other similarly situated

persons, prays for the following relief:

       A.      That, at the earliest possible time, Plaintiff be allowed to give notice of this

collective action, or that the Court issue such notice, to the Collective Members. Such notice

should inform them that this civil action has been filed, of the nature of the action, and of their

right to join this lawsuit, among other things;

       B.      Unpaid overtime pay, and an additional and equal amount as liquidated damages

pursuant to the FLSA and the supporting United States Department of Labor regulations;

       C.      Pre-judgment interest and post-judgment interest as provided by law;

       D.      Appropriate equitable and injunctive relief to remedy violations, including but not

necessarily limited to an order enjoining Defendant from continuing its unlawful practices;

       E.      A reasonable incentive award for the Plaintiff to compensate him for the time and

effort he has spent protecting the interests of other IWs and IWs-In-Training, and the risks he has

undertaken.

       F.      Attorneys’ fees, expert fees and costs, and costs of the action; and

       G.      Such other injunctive and equitable relief as this Court shall deem just and proper.

                                           JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

Dated: New York, New York                      Respectfully submitted,
       April 30, 2020




                                               Michael J. Palitz
                                               SHAVITZ LAW GROUP, P.A.

                                                  -9-
Case 2:20-cv-05359-SDW-LDW Document 1 Filed 04/30/20 Page 10 of 10 PageID: 10



                                        800 3rd Avenue, Suite 2800
                                        New York, New York 10022
                                        Tel: (800) 616-4000
                                        Fax: (561) 447-8831

                                        Gregg I. Shavitz*
                                        Tamra Givens*
                                        SHAVITZ LAW GROUP, P.A.
                                        951 Yamato Road, Suite 285
                                        Boca Raton, Florida 33431
                                        Tel: (561) 447-8888
                                        Fax: (561) 447-8831

                                        Attorneys for Plaintiff and the Putative Collective

*pro hac vice application forthcoming




                                         - 10 -
